DETAILED ACTION

Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered. 
After a thorough search and examination of the present application and in light of the prior art made of record, double patenting review, applicant's amendment and the examiner's amendment stated below, claims 1, 3-4 and 6-20 (renumbered as 1-18) are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
 	In view of the examiner amendment all rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 

Authorization for this examiner’s amendment was given in a telephone interview with applicant attorney Brian L. Klock on July 28, 2021 (Please see the Examiner Initiated Interview Summary for detailed interview discussion). 

AMENDMENTS TO THE CLAIMS

This listing of claims will replace all prior versions, and listings, of claims in the application:


1. (Currently Amended)	An information presentation apparatus, comprising:
one or more memories storing one or more programs; and
one or more processors which, by executing the one or more programs, function as:
	an obtainment unit configured to obtain monitoring information for specifying a state of a monitoring target, which is obtained by monitoring the monitoring target over time; 
	an accumulating unit configured to cause a storage unit to accumulate the monitoring information obtained by the obtainment unit;
	a detection unit configured to detect, based on the monitoring information accumulated in the storage unit, an occurrence of a trigger event;

	a search unit configured to search the relevant information by using the search data generated by the first generation unit; and
	a second generation unit configured to generate presentation information for presenting the relevant information searched by the search unit, 
	wherein the detection unit determines that the trigger event has occurred upon determining that the occurrence of an abnormal state is detected based on a history of the monitoring information, and
	wherein the detection unit determines that the occurrence of the abnormal state is detected if a decrease of a manufacturing volume in the monitoring target exceeds a predetermined reference.

2. (Cancelled)

3. (Currently Amended)	The apparatus according to claim [[2]]1, wherein
the detection unit determines that the occurrence of the abnormal state is detected based on a change of a probability that a manufactured product in the monitoring target is determined to have a defect.

4. (Previously Presented)	The apparatus according to claim 1, wherein
the first generation unit extracts, based on the trigger event detected by the detection unit, monitoring information for generating the search data from the monitoring information accumulated by the accumulating unit.

5. (Cancelled)	

6. (Previously Presented)	The apparatus according to claim 1, wherein
the search unit refines the relevant information that is a target of the search that uses the search data based on information other than the search data.

7. (Previously Presented)	The apparatus according to claim 1, wherein
the detection unit detects, as the information presentation trigger event, the occurrence of an event different to a normal state based on a time-series change of the monitoring information.

8. (Previously Presented)	The apparatus according to claim 7, wherein the one or more processors further function as 
a third generation unit configured to generate a normal model discriminator for determining whether the monitoring target is in a normal state based on monitoring information for a normal time,


9. (Previously Presented)	The apparatus according to claim 1, wherein the one or more processors further function as 
a registration unit configured to receive and register relevant information from an external apparatus,
wherein the search unit searches the relevant information registered by the registration unit.

10. (Previously Presented)	The apparatus according to claim 9, wherein
the registration unit collects the relevant information from the external apparatus in accordance with a keyword related to the trigger event.

11. (Previously Presented)	The apparatus according to claim 1, wherein
the first generation unit generates the search data by extracting a predetermined feature amount from the monitoring information accumulated in the storage unit, and
the search unit searches the relevant information based on matching between the search data and the predetermined feature amount extracted from the relevant information.

12. (Previously Presented)	The apparatus according to claim 1, wherein


13. (Previously Presented)	The apparatus according to claim 12, wherein
the relevant information includes an image corresponding to the trigger event and character string data, and
the first generation unit
uses a plurality of pieces of the relevant information to learn a search word generator for generating at least one word from an image, and
uses the learned search word generator to generate at least one word from the monitoring information for which the trigger event is detected.

14. (Previously Presented)	The apparatus according to claim 12, wherein
the search unit performs that search in accordance with a full-text search that uses the search data with respect to character string data held by the relevant information.

15. (Previously Presented)	The apparatus according to claim 1, wherein
the second generation unit generates the presentation information so as to present the relevant information in an order from a highest degree of matching with the search data.

16. (Previously Presented)	The apparatus according to claim 1, wherein


17. (Previously Presented)	The apparatus according to claim 1, wherein
the second generation unit generates the presentation information to present the trigger event detected by the detection unit.

18. (Currently Amended)	An information presentation method, comprising:
obtaining monitoring information for specifying a state of a monitoring target, which is obtained by monitoring the monitoring target over time; 
causing a storage unit to accumulate the obtained monitoring information;
detecting, based on the monitoring information accumulated in the storage unit, an occurrence of a trigger event;
generating, based on the monitoring information accumulated in the storage unit, search data for searching relevant information related to the trigger event, wherein the relevant information includes an image corresponding to the trigger event, information that indicates a cause of the trigger event, and information that indicates a solution to a problem related to the trigger event;
searching the relevant information by using the search data; and
generating presentation information for presenting the relevant information searched by the searching, 
wherein the detecting determines that the trigger event has occurred upon determining that the occurrence of an abnormal state is detected based on a history of the monitoring information, and
wherein the detecting determines that the occurrence of the abnormal state is detected if a decrease of a manufacturing volume in the monitoring target exceeds a predetermined reference.

19. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an information presentation method, comprising:
obtaining monitoring information for specifying a state of a monitoring target, which is obtained by monitoring the monitoring target over time; 
causing a storage unit to accumulate the obtained monitoring information;
detecting, based on the monitoring information accumulated in the storage unit, an occurrence of a trigger event;
generating, based on the monitoring information accumulated in the storage unit, search data for searching relevant information related to the trigger event, wherein the relevant information includes an image corresponding to the trigger event, information that indicates a cause of the trigger event, and information that indicates a solution to a problem related to the trigger event;
searching the relevant information by using the search data; and
generating presentation information for presenting the relevant information searched by the searching, 
wherein the detecting determines that the trigger event has occurred upon determining that the occurrence of an abnormal state is detected based on a history of the monitoring information, and
wherein the detecting determines that the occurrence of the abnormal state is detected if a decrease of a manufacturing volume in the monitoring target exceeds a predetermined reference.


	20. (Previously Presented) The apparatus according to claim 1, wherein
	the monitoring target is a manufactured product manufactured by a manufacturing apparatus,
	the accumulating unit accumulates the monitoring information including defect determination results corresponding to manufactured products, and
	the detection unit detects the occurrence of the trigger event based on occurrence frequency of a defect in manufactured products.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 1, 18 and 19. Therefore, combination of claimed elements recited in independent claims 1, 18 and 19 are allowed. Dependent claims 3-4, 6-17 and 20 depends directly or indirectly on claim 1, therefore they are allowed. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166